Citation Nr: 0307610	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-09 909	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the chest, involving Muscle Group XXI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel	


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDING OF FACT

According to the certificate of death, the veteran died on 
October [redacted]
, 2002, during the pendency of the appeal for a 
rating in excess of 20 percent for residuals of a gunshot 
wound to the chest, involving Muscle Group XXI.


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claim 
for a rating in excess of 20 percent for residuals of a 
gunshot wound to the chest, involving Muscle Group XXI.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to death certificate, the veteran died on October 
[redacted]
, 2002, during the pendency of the appeal.  As a matter of 
law, the claim does not survive his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Accordingly, the appeal on the 
merits of a rating in excess of 20 percent for residuals of a 
gunshot wound to the chest, involving Muscle Group XXI, is 
moot and the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2002).


ORDER

The appeal on the merits of a rating in excess of 20 percent 
for residuals of a gunshot wound to the chest, involving 
Muscle Group XXI, is dismissed.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

